—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered May 25, 2000, granting the defendant’s motion for summary judgment dismissing the first and third causes of action.
Ordered that the order is affirmed, with costs.
The defendant established his entitlement to summary judgment dismissing the first and third causes of action by submitting evidence demonstrating that those causes of action were based on an alleged assault, not negligence (see, Schetzen v Robotsis, 273 AD2d 220; Wrase v Bosco, 271 AD2d 440; Wertzberger v City of New York, 254 AD2d 352). In opposition, the plaintiffs failed to raise an issue of fact requiring a trial (see, CPLR 3212).
The plaintiffs’ remaining contentions are without merit (see, Fahey v County of Ontario, 44 NY2d 934, 935; Crossman v Harding Indus. Tool, 222 AD2d 1081; Motteler v 142-144 Green St. Corp., 173 AD2d 797). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.